Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This is a reply to the after-final response filed by the Applicant on 03 May 2021 in which claims 1-7, 9-12 and 14-17 are pending. Claim 1 is independent. Claims 2-7, 9-12 and 14-17 are dependent.
Applicant’s claim amendments and arguments are found to be persuasive.  The applied reference (Morioka, i.e. US-6,385,420) fails to disclose a motor that rotates the photosensitive drum to rotate in a first direction and in a second direction as claimed. Morioka discloses the photosensitive drum (7) only to rotate in one direction which may be called a first direction or second direction but not both the first direction and the second direction as claimed and further, rotation of the photosensitive drum does not cause separation of the charging roller (8) from the photosensitive drum (7). Therefore, rejection of the independent claim 1 over Morioka is being withdrawn herewith.

Reasons for Allowance

Claims 1-7, 9-12 and 14-17 are allowed.
As to the independent claim 1, the claim is allowable because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus comprising a

a separating member comprising a second engagement portion engageable with the first engagement portion and configured to move to a first position and a second position along with rotation of the charging roller, the first position being a position where the second engagement portion separates from the first engagement portion and the separating member allows the charging roller to be positioned at the contact position, the second position being a position where the second engagement portion engages with the first engagement portion and the separating member positions the charging roller at the separate position;
a regulating portion configured to regulate the separating member to move beyond the first position by abutting with the separating member at the first position in a case where the photosensitive member rotates in the first direction, wherein, in a case where the photosensitive member rotates in the first direction, the drive transmission member is configured to transmit the rotation of the charging roller to the separating member, move the separating member from the second position to the first position, and idle when the separating member is positioned at the first position by abutting with the regulating portion, and wherein, in a case where the photosensitive member rotates in the second direction, the drive transmission member is configured to transmit the rotation of the charging roller to the separating member and move the separating member from the first position to the second position;
a motor configured to drive the photosensitive member; and
a control portion configured to control the motor.
wherein the control portion controls the motor such that the photosensitive member is rotated in the first direction at the time of image formation and the photosensitive member is
rotated in the second direction at the time of non-image formation to position the separating member at the second position, as stated in the claim in association with the remaining claim features.
	As to claims 2-7, 9-12 and 14-17, these claims are allowed because each of these claims either directly or indirectly, depends from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852